Title: To George Washington from Benjamin Tallmadge, 17 October 1780
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Pines Bridge Octr 17th 80
                  
                  I have this moment recd the inclosed from the C—s. As
                     Circumstances have since turned out I wish I had met C— Junr as mentioned in my
                     last to your Excellency.
                  C— has returned me five of the Guineas which I recd of your
                     Excellency at Tappan, for reasons which are mentioned in his inclosed letter. I
                     will forward them to Hd Qrs or otherwise dispose of them as I may be directed.
                  With respect to the Person mentioned in C— Senior’s letter, I
                     really believe he is a very dangerous Man among us, and from the Charges
                     adduced against him by C—, should suppose he ought to be apprehended. I am
                     informed he has lately been to Rhode Island; his business may be guessed at.
                     The Persons mentioned in C— Senior’s Letter, as friends to Aiglai Bqyim
                     Guy Howell are the Brothers of the Person who had a Permit
                     from Genl Parsons to Cross with Lt Brewster, but has since been prohibited
                     agreeable to your Excellency’s orders though Me—I am very confident Genl
                     Parsons was much deceived in the Man. I have the Honor to be with Great Regard,
                     Sir, Your Most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
                Enclosure
                                    
                     
                        Sir,
                         14 October 1780
                     
                     Yours of The 30th of Sept: & 6th of October are now
                        before me, in answer to the first W——s assurances are as much as I could
                        expect. When I conclude to open another route you shall be inform’d of it. I
                        do not choose that the person you mention, or any other of his character,
                        should call on me.
                     I am happy to think that Arnold does not know my name.
                        However, no person has been taken up on his information. I was not much
                        surprised at his conduct, for it was no more than I expected of him. Genl
                        Clinton has introduced him to the General officers on parade as General
                        Arnold in the British service; and he is much caressed by General Robinson.
                        This will tend to gloss his character with the venal part of the army; but
                        the independent part must hold him in contempt; and his name will stink to
                        eternity with the generous of all party’s.
                     I never felt more sensibly for the death of a person whom I
                        knew only by sight, and had heard converse, than I did for Major Andre, He
                        was a most amiable character. General Clinton was inconsolable for some
                        days; and the army in general and inhabitants were much
                        exasperated, and think that General Washington must have
                        been distitute of feeling or he would have saved him. I
                        believe General Washington felt sincerely for him, and would have saved him
                        if it could have been done with propriety.
                     The long time I have been out of Town prevents my giving you
                        any information of consequence. The army which embarked last week, are
                        generally supposed intended to make a diversion in Virginia or Cape Fear in
                        No. Carolina, to favour Lord Cornwallis—they take but few Horses, but a
                        number of Saddle &c., with an intention to mount a number of
                        dismounted dragoons who are going with them. The Cork & English
                        Fleets are, I expect, arrived by this. I hope and expect that all my letters
                        are destroyed after they are perused. I am Yours &c.
                     
                        Samuel Culper Junior
                        
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                         14 October 1780
                     
                     Your favour of the 5th Instant hath bene
                        duly received—And observe the contents—I am pleased with your intention of
                        apprehending Aiglai Bqyim Guy Howell. Pray be active
                        and vigilant to secure our Country No mans character Stands in better light
                        with the Enemy. And hath bene a particular fraind of Tryons. And whilst
                        rescued at his Native Town held a constant carespondence with Tryon
                        & Coll Burch. He never faild in his request for favours when asked
                        for. Could obtain permission for five Thousand Pounds worth of goods at one
                        time. When others could not for fifty You may rest assured that
                           Heathcot & Francis Muirson are his Bosom
                        friends and know his heart. Not long Since Muirson told
                        me he was very uneasy about him Said he had bene expected back for some
                        time, asked me if I had not heard nothing about him, and desired if possible
                        to inquire after him, Said this was the second time he had bene out in the
                        Service of Goverment And was afraid he would be found out. He is largely
                        indebt at New York And his departure appeard like one
                        fleeing for refuge but it was all to Cloudy his villany.
                        Arnolds affair hath now become an old Story, I am Sorry for the death of
                        Major Andre but better So than to loose the Post, he was
                        seeking your min. C. Jur is now with me and Shall refer
                        you to his letter for intelligence I was in hopes you might have come and
                        Seen him. I have inclosed you a receipt for fifteen gines. The other five
                        pieces were two light and could not be of any Service to me two of which
                        were Qurter Joes and have Sent them back again
                     
                        S. Culper
                     
                     
                        
                           Words in square brackets are translations of the
                           code.
                        
                     
                     
                  
               